Case 0:19-cv-61120-RKA Document 25 Entered on FLSD Docket 02/06/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-61120-CIV-ALTMAN/Hunt

 CYNTHIA RYAN and
 ROBERT RYAN,

        Plaintiffs,
 v.

 ALLSTATE INSURANCE
 COMPANY,

       Defendant.
 _________________________/
                                               ORDER

        THIS MATTER comes before the Court upon a sua sponte review of the record.

        On July 3, 2019, the Court entered an Order scheduling mediation for January 8, 2020. See

 January 8 Order [ECF No. 12]. After the parties asked to reschedule the mediation for January 22,

 2020, the Court entered a Revised Order scheduling mediation for that day. See Revised Order [ECF

 No. 18]. The Revised Order required the parties to file a mediation report within three days of

 mediation—that is, by January 25, 2020—and warned the parties that any failure to comply with its

 terms “may result in sanctions, including dismissal without prejudice and without further notice.” See

 id.

        But, despite never asking for an extension of the report deadline, the parties failed to file a

 mediation report. Indeed, as it turns out, the parties never participated in mediation at all. For that

 reason, on February 1, 2020, the Court entered an Order to Show Cause [ECF No. 20], in which it

 directed the parties to file their mediation report and to indicate the results of the January 22, 2020

 mediation. The Court again warned the parties that a failure to comply with the Court’s orders “may

 result in sanctions, including dismissal without prejudice and without further notice.” See id.

        As of the date of this Order, however, only the Defendant has responded to the Court’s Order
Case 0:19-cv-61120-RKA Document 25 Entered on FLSD Docket 02/06/2020 Page 2 of 2



 to Show Cause. See Defendant’s Response [ECF No. 21-1]. In its Response, entitled “Mediation

 Report,” the Defendant attached an e-mail, in which Plaintiffs’ counsel argued, without any support,

 that the Court had “terminat[ed]” the scheduled mediation. Id. In that same email, Plaintiffs’ counsel

 facilely offered the Defendant three new mediation dates—two of which post-date the Court’s

 deadline for completing mediation. Id.

        But the Court has never “terminated” its Revised Order. Nor has Plaintiffs’ counsel made any

 effort (1) to clarify any prior Court order; (2) to seek leave to reschedule mediation within the

 parameters of the Court’s Scheduling Order; or (3) to respond to the Court’s Order to Show Cause.

        District courts have “unquestionable authority” to control their own dockets and may dismiss

 an action sua sponte for a plaintiff’s failure to comply with court orders—so long as the court gives

 the plaintiff notice of its intent to dismiss and an opportunity to respond. Frank v. Schulson et al., No.

 18-14779, 2019 WL 3545891, at *1 (11th Cir. Aug. 5, 2019); see also Dynes v. Army Air Force Exch.

 Serv., 720 F.2d 1495, 1499 (11th Cir. 1983) (holding that dismissal without prejudice for failure to

 comply with a court order was not an abuse of discretion). Despite the Court’s unambiguous

 instructions, the Plaintiffs have failed to acknowledge—let alone comply with—this Court’s orders.

 Accordingly, the Court hereby

        ORDERS AND ADJUDGES this case is DISMISSED without prejudice. The Clerk of

 Court is instructed to CLOSE this case, any hearings are CANCELLED, and any pending motions

 are DENIED as moot.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 6th day of February 2020.



                                                           _________________________________
                                                           ROY K. ALTMAN
                                                           UNITED STATES DISTRICT JUDGE

 cc:    counsel of record



                                                     2
